IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-65,592-06


EX PARTE RODNEY CURTIS BIBLE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W05-51098-Q IN THE WR-65,592-06 DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and
sentenced to twenty-five  years' imprisonment.  The Fifth Court of Appeals affirmed his conviction.
Bible v. State, No. 05-05-01200-CR (Tex. App.-- Dallas,  2006, pet. ref'd). 
	Applicant raises eighteen grounds for review challenging the merits of his conviction and
resulting sentence.  On June 2, 2009, the trial court entered findings of fact and conclusions of law 
recommending that relief be denied.
	This Court has conducted an independent review of the record and agree that relief should
be denied.  We decline to adopt the portions of the trial judge's findings of fact and conclusions of
law which are inconsistent with our holding in Ex parte Bible, AP-75,813 (Tex. Crim. App. 2008)
(not designating for publication). Based on the trial court's remaining findings of fact and
conclusions of law, as well as our own independent review of the record, we deny relief.
	It is so ordered on this the 19th day of August, 2009.

Filed: August 19, 2009
Do not publish